DETAILED ACTION
Applicant’s Amendment filed on December 28, 2020 has been reviewed. 
Claims 2, 12 and 17 are cancelled in the previous amendment.
Claims 1, 11 and 16 are amended in the amendment.
Claims 1, 3-11, 13-16 and 18-22 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 10-11 and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-7, 11-12 and 16-17 of Application No. 15/809,811.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-3, 6-7, 11-12 and 16-17 of the Application No. 15/809,811 are similar to claims 1, 10-11 and 16 in present application, the teachings of both applications are directed toward distributing both ephemeral messages and non-ephemeral messages are exchanged through the same unified message thread.  Please see further explanation below.  Differences are bolded and omissions are underlined in following comparison tables.

Current Application claims 1 and 10
811’ application claims 1, 3 and 6-7
1. (Currently Amended) A computer-implemented method comprising: 

providing, by the computing device, the ephemeral message to a system for distribution through the unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged between the group of users through the unified message thread, the providing further comprising: 
providing, by the computing device, a message request to at least one recipient included in the group of users, wherein the message request is associated with an option to accept or reject the message request, wherein the message request includes a description of content associated with the ephemeral message, wherein the description of the content associated with the ephemeral message is visible to the at least one recipient, and wherein the ephemeral message cannot be viewed by the at least one recipient until the message request is accepted.

providing, by a computing device, an interface, wherein the interface includes one or more options to exchange messages through one or more unified message threads; 
determining, by the computing device, a message to be sent through a unified message thread, the determining further comprising: 
determining, by the computing device, content to be provided with the message based on a camera interface, wherein the camera interface provides a plurality of ranked unified message threads that can be selected to send the message, wherein the unified message thread is included in the plurality of ranked unified message threads, and wherein the camera interface includes an option to access a sharing interface through which a new unified message thread can be created; and 
determining, by the computing device, a selection of the unified message thread from the plurality of ranked unified message threads provided in the camera interface; and 
providing, by the computing device, the message for distribution to a group of users through the selected unified message thread.

2. (Original) The computer-implemented method of claim 1, wherein the message is an ephemeral message or a non-ephemeral message.
















10. (Currently Amended) The computer-implemented method of claim 1, wherein access to the ephemeral message expires after occurrence of some pre-defined event, and wherein access to a non-ephemeral message does not expire.

determining, by the computing device, a selection of an option to reply to an ephemeral message in the unified message thread; and -2-Application Serial No. 15/809,811Docket No. 36FB-180593 executing, by the computing device, a camera application to capture content to be included in the message.
6. (Original) The computer-implemented method of claim 3, wherein the message is sent with the captured content through the unified message thread as an ephemeral message. 
7. (Currently Amended) The computer-implemented method of claim 6, wherein access to the ephemeral message expires after occurrence of a pre-defined event. 




The difference between claim 1 of the current application and claims 1 and 2 of the 811’ application is that the current application provides a message request associated with an option to accept or reject the message request and the 811’ application provides the interface includes one or more options to exchange messages through one or more unified message threads.  Both the current application and the 811’ application creates a message and provides the message for distribution through the unified message thread. And further, the difference between claim 1 of the current application and claims 1 and 2 of the 811’ application is that claim 1 of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “provides a message request associated with an option to accept or reject the message request” with “provides the interface include one or more options to exchange messages through one or more unified message threads” because the remaining elements would have performed the same function (i.e., creates a message and provides the message for distribution through the unified message thread) as before.  Such substitution would not interfere with the functionality of the remaining elements. And further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

The difference between claim 10 of the current application and claim 7 of the 811’ application is that claim 10 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
	
Current Application claim 11
811’ application claims 11 and 12
11. (Currently Amended) A system comprising: 
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the system to perform: 
determining an ephemeral message to be shared through a unified message thread associated with a group of users, wherein the group of users includes one or more recipients and a user that created the ephemeral message; and 
providing the ephemeral message to a system for distribution through the unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged between the group of users through the unified message thread, the providing further comprising: 
providing a message request to at least one recipient included in the group of users, wherein the message request is associated with an option to accept or reject the message request, wherein the message request includes a description of content associated with the ephemeral message, wherein the description of the content associated with the ephemeral message is visible to the at least one recipient, and wherein the ephemeral message cannot be viewed by the at least one recipient until the message request is accepted.

at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform: 
providing an interface, wherein the interface includes one or more options to exchange messages through one or more unified message threads; 
determining a message to be sent through a unified message thread, the determining further comprising: 
determining content to be provided with the message based on a camera interface, wherein the camera interface provides a plurality of ranked unified message threads that can be selected to send the message, wherein the unified message thread is includes in the plurality of ranked unified message threads, and wherein the camera interface includes an option to access a sharing interface through which a new unified message thread can be created; and 
determining a selection of the unified message thread from the plurality of ranked 
providing the message for distribution to a group of users through the selected unified message thread. 
12. (Original) The system of claim 11, wherein the message is an ephemeral message or a non-ephemeral message.



The difference between claim 11 of the current application and claims 11 and 12 of the 811’ application is that the current application provides a message request associated with an option to accept or reject the message request and the 811’ application provides the interface includes one or more options to exchange messages through one or more unified message threads.  Both the current application and the 811’ application creates a message and provides the message for distribution through the unified message thread. And further, the difference between claim 11 of the current application and claims 11 and 12 of the 811’ application is that claim 11 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “provides a message request associated with an option to accept or reject the message request” with “provides the interface includes one or more options to exchange messages through one or more unified message threads” because the remaining elements would have performed the same function (i.e., creates a message and provides the message for distribution Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Current Application claim 16
811’ application claims 16 and 17
16. (Currently Amended) A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: 
determining an ephemeral message to be shared through a unified message thread associated with a group of users, wherein the group of users includes one or more recipients and a user that created the ephemeral message; and 
providing the ephemeral message to a system for distribution through the unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged between the group of users through the unified message thread, the providing further comprising: 
providing a message request to at least one recipient included in the group of users, wherein the message request is associated with an option to accept or reject the message request, wherein the message request includes a description of content associated with the ephemeral message, wherein the description of the content associated with the ephemeral message is visible to the at least one recipient, and wherein the ephemeral message cannot be viewed by the at least one recipient until the message request is accepted.


providing an interface, the interface includes one or more options to exchange messages through one or more unified message threads; 
determining a message to be sent through a unified message thread, the determining further comprising: 
determining content to be provided with the message based on a camera interface, wherein the camera interface provides a plurality of ranked unified message threads that can be selected to send the message, wherein the unified message thread is included in the plurality of ranked unified 
determining a selection of the unified message thread from the plurality of ranked unified message threads provided in the camera interface; and
providing the message for distribution to a group of users through the selected unified message thread.

17. (Original) The non-transitory computer-readable storage medium of claim 16, wherein the message is an ephemeral message or a non-ephemeral message.



The difference between claim 16 of the current application and claims 16 and 17 of the 811’ application is that the current application provides a message request associated with an option to accept or reject the message request and the 811’ application provides the interface includes one or more options to exchange messages through one or more unified message threads.  Both the current application and the 811’ application creates a message and provides the message for distribution through the unified message thread. And further, the difference between claim 16 of the current application and claims 16 and 17 of the 811’ application is that claim 16 of the current application recites the underlined elements as shown in the comparison table above.
provides a message request associated with an option to accept or reject the message request” with “provides the interface includes one or more options to exchange messages through one or more unified message threads” because the remaining elements would have performed the same function (i.e., creates a message and provides the message for distribution through the unified message thread) as before.  Such substitution would not interfere with the functionality of the remaining elements. And further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 11 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 and 12 of US Patent No. 10,742,587.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1, 9 and 12 of the US Patent No. 10,742,587 are similar to claims 1, 11 and 16 in present application, the teachings of both applications are directed toward both ephemeral messages and non-ephemeral .

Current Application claim 1
587’ patent claim 1
1. (Currently Amended) A computer-implemented method comprising: 
determining, by a computing device, an ephemeral message to be shared through a unified message thread associated with a group of users, wherein the group of users including one or more recipients and a user that created the ephemeral message; and 
providing, by the computing device, the ephemeral message to a system for distribution through the unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged between the group of users through the unified message thread, the providing further comprising: 
providing, by the computing device, a message request to at least one recipient included in the group of users, wherein the message request is associated with an option to accept or reject the message request, wherein the message request includes a description of content associated with the ephemeral message, wherein the description of the content associated with the ephemeral message is visible to the at least one recipient, and wherein the ephemeral message cannot be viewed by the at least one recipient until the message request is accepted.

providing, by a computing device, a messaging interface, the messaging interface including one or more options for accessing at least one unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged between a group of users through the unified message thread;
determining, by the computing device, that a user operating the computing device has accessed the unified message thread;
providing, by the computing device, content relating to the unified message thread for display through the computing device, wherein the unified message thread includes at least one ephemeral message and at least one non-ephemeral message exchanged between the group of users, the providing further comprising:
determining, by the computing device, at least a first unseen message and a second 
providing, by the computing device, an immersive content viewer that prioritizes display of unseen ephemeral messages over unseen non-ephemeral messages.



The difference between claim 1 of the current application and claim 1 of the 587’ patent is that the current application determines a message to share through a unified message thread and provides a message request associated with an option to accept or reject the message request and the 587’ patent provides the messaging interface including one or more options for accessing at least one unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged through the unified message thread.  Both the current application and the 587’ patent exchanges both ephemeral messages and non-ephemeral messages between the group of recipients through the same first unified message thread.  And further, the difference between claim 1 of the current application and claim 1 of 587’ patent is that claim 1 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “determines a message to share through a unified message thread and provides a message request associated with an option to accept or reject the message request” with “provides the messaging interface including one or more options for accessing at least one unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged through the unified message thread” because the remaining elements would have performed the same function (i.e., exchanges both ephemeral messages and non-ephemeral messages between the group of recipients through the same first unified message thread) as before.  Such substitution would not interfere with the functionality of the remaining elements. And further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Current Application claim 11
587’ patent claim 9
11. (Currently Amended) A system comprising: 
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the system to perform: 
determining an ephemeral message to be shared through a unified message thread associated with a group of users, wherein the group of users includes one or more 
providing the ephemeral message to a system for distribution through the unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged between the group of users through the unified message thread, the providing further comprising: 
providing a message request to at least one recipient included in the group of users, wherein the message request is associated with an option to accept or reject the message request, wherein the message request includes a description of content associated with the ephemeral message, wherein the description of the content associated with the ephemeral message is visible to the at least one recipient, and wherein the ephemeral message cannot be viewed by the at least one recipient until the message request is accepted.

at least one processor; and
a memory storing instructions that, when executed by the at least one processor, cause the system to perform:
providing a messaging interface, the messaging interface including one or more options for accessing at least one unified both ephemeral messages and non-ephemeral messages are exchanged between a group of users through the unified message thread;
determining that a user operating a computing device has accessed the unified message thread; and
providing content relating to the unified message thread for display through the computing device, wherein the unified message thread includes at least one ephemeral message and at least one non-ephemeral message exchanged between the group of users, the providing further comprising:
determining at least a first unseen message and a second unseen message in the unified message thread, wherein the first unseen message is an ephemeral message and the second unseen message is a non-ephemeral message; and
providing an immersive content viewer that prioritizes display of unseen ephemeral messages over unseen non-ephemeral messages.



The difference between claim 11 of the current application and claim 9 of the 587’ patent is that the current application determines a message to share through a provides a message request associated with an option to accept or reject the message request and the 587’ patent provides the messaging interface including one or more options for accessing at least one unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged through the unified message thread.  Both the current application and the 587’ patent exchanges both ephemeral messages and non-ephemeral messages between the group of recipients through the same first unified message thread.  And further, the difference between claim 11 of the current application and claim 9 of 587’ patent is that claim 11 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “determines a message to share through a unified message thread and provides a message request associated with an option to accept or reject the message request” with “provides the messaging interface including one or more options for accessing at least one unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged through the unified message thread” because the remaining elements would have performed the same function (i.e., exchanges both ephemeral messages and non-ephemeral messages between the group of recipients through the same first unified message thread) as before.  Such substitution would not interfere with the functionality of the remaining elements. And further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Current Application claim 16
587’ patent claim 12
16. (Currently Amended) A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: 
determining an ephemeral message to be shared through a unified message thread associated with a group of users, wherein the group of users includes one or more recipients and a user that created the ephemeral message; and 
providing the ephemeral message to a system for distribution through the unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged between the group of users through the unified message thread, the providing further comprising: 
providing a message request to at least one recipient included in the group of users, wherein the message request is associated with an option to accept or reject the message request, wherein the message request includes a description of content associated with the ephemeral message, wherein the description of the content associated with the ephemeral message is visible to the at least one recipient, and wherein the ephemeral message cannot be viewed by the at least one recipient until the message request is accepted.



providing a messaging interface, the messaging interface including one or more options for accessing at least one unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged between a group of users through the unified message thread;
determining that a user operating a computing device has accessed the unified message thread; and
providing content relating to the unified message thread for display through the computing device, wherein the unified message thread includes at least one ephemeral message and at least one non-ephemeral message exchanged between the 
determining at least a first unseen message and a second unseen message in the unified message thread, wherein the first unseen message is an ephemeral message and the second unseen message is a non-ephemeral message; and
providing an immersive content viewer that prioritizes display of unseen ephemeral messages over unseen non-ephemeral messages.



The difference between claim 16 of the current application and claim 12 of the 587’ patent is that the current application determines a message to share through a unified message thread and provides a message request associated with an option to accept or reject the message request and the 587’ patent provides the messaging interface including one or more options for accessing at least one unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged through the unified message thread.  Both the current application and the 587’ patent exchanges both ephemeral messages and non-ephemeral messages between the group of recipients through the same first unified message thread.  And further, the difference between claim 16 of the current application and claim 12 of 587’ patent is that claim 16 of the current application recites the underlined elements as shown in the comparison table above.
determines a message to share through a unified message thread and provides a message request associated with an option to accept or reject the message request” with “provides the messaging interface including one or more options for accessing at least one unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged through the unified message thread” because the remaining elements would have performed the same function (i.e., exchanges both ephemeral messages and non-ephemeral messages between the group of recipients through the same first unified message thread) as before.  Such substitution would not interfere with the functionality of the remaining elements. And further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1, 3-5 and 10-11, 13-16 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Sarafa et al. (US 2018/0241871 A1), hereinafter referred to as Sarafa, in view of Shi (US 2016/0359773 A1), and further in view of Hurley et al. (US 2013/0332526 A1), hereinafter referred to as Hurley.

	With respect to claim 1, Sarafa teaches A computer-implemented method comprising:
	determining, by a computing device, an ephemeral message to be shared through a unified message thread associated with a group of users, wherein the group of users includes (user contribute to a conversation/chat by sending a message using the interface 100, the interface 100 include a composition indicator for composing a new message; when composing a new message, an interface may be presented allowing the user to target the new message to an existing conversation, and/or to specify a set of recipients; if the specified set of recipients corresponds to a set of recipients for whom a conversation already exists, the message targeted to the existing ; 
	providing, by the computing device, the ephemeral message to a system for distribution through the unified message thread (the communication application allow the user to exchange communications, such as messages and ephemeral content, with other users of a communications service; the interface display messages organized into conversations/chats, para. 0079 and 0081-0083), 
	Sarafa does not explicitly teach
	wherein both ephemeral messages and non-ephemeral messages are exchanged between the group of users through the unified message thread,
	However, Shi teaches 
	wherein both ephemeral messages and non-ephemeral messages are exchanged between the group of users through the unified message thread (process 300 determines whether the message is an ephemeral message; if the message is an ephemeral message, the process 300 goes to step 304; otherwise, the process 300 goes to step 303, a user who is sending a message has total control over whether the message should be treated as an ephemeral message; the software program running on a web browser 107 or client-side application 108, which communicates with the System and is operated by the user, provides an option for the user to switch to ephemeral messaging mode, and any message sent under the ephemeral messaging mode will be treated by the System as ephemeral message para. 0035, 00047-0049; figs. 1 and 3; at step 302, the process 300 determines whether the message is an ephemeral message; if the message is an ephemeral message, the ,
	Therefore, based on Sarafa in view of Shi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shi to the method of Sarafa in order to improve user experience as taught by Shi (para. 0053).
	Sarafa explicitly teaches the message is the ephemeral message (ephemerality of content packaging the ephemeral content message with a thumbnail of a media item and a link or pointer to the media item stored on a server; while the link is active, the user select the link to go into a full-screen presentation of the ephemeral content, para. 0066), but Sarafa in view of Shi does not explicitly teach the providing further comprising:
		providing, by the computing device, a message request to at least one recipient included in the group of users, wherein the message request is associated with an option to accept or reject the message request, wherein the message request includes a description of content associated with the message, wherein the description of the content associated with the message is visible to the at least one recipient, and wherein the message cannot be viewed by the at least one recipient until the message request is accepted. 
	However, Hurley teaches the providing further comprising:
		providing, by the computing device, a message request to at least one recipient included in the group of users (a first user creates a photo stream and sends an invitation [message request] to a second different user to subscribe to the , wherein the message request is associated with an option to accept or reject the message request (the pop-up menu 215 includes (1) an accept button 250 for accepting the photo stream invitation, (2) a decline button 255 for declining the invitation, and (3) a cancel button 260 for closing the pop-up menu without accepting or declining the invitation (e.g., keeping the invitation pending and deciding at a later time), para. 0122; fig. 2), wherein the message request includes a description of content associated with the message (the pop-up menu 215 [message request] includes a heading stating that the owner would like to share the photo stream with the recipient, the owner is identified by the owner's name and email address, and the photo stream is identified by its associated name such as “Emily Parker (Emily@abc123.com) would like to share “family Photos” with you” [description], para. 0122; fig. 2), wherein the description of the content associated with the message is visible to the at least one recipient (the pop-up menu 215 [message request] includes a heading stating that the owner would like to share the photo stream with the recipient, the owner is identified by the owner's name and email address, and the photo stream is identified by its associated name such as “Emily Parker (Emily@abc123.com) would like to share “family Photos” with you” [description], para. 0122; fig. 2), and wherein the message cannot be viewed by the at least one recipient until the message request is accepted (the recipient's device is in an invited state through the first two stages 225 and 230; in this state, the photo stream's images are not be pushed to the recipient's device or any other devices associated with the recipient upon the recipient accepting the invitation, para. 0127; when the recipient selects the accept button 250 from the pop-up menu 215.; this results in displaying . 
	Therefore, based on Sarafa in view of Shi, and further in view of Hurley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hurley to the method of Sarafa in view of Shi in order to facilitate the sharing of content as taught by Hurley (para. 0153).
	
	With respect to claim 3, Sarafa teaches The computer-implemented method of claim 1, wherein the recipient is permitted to view text associated with the ephemeral message without having accepted the message request but not the ephemeral message itself (the thumbnail 114-i include a representation of the ephemeral content, a portion of the content, para. 0087). 

	With respect to claim 4, Sarafa teaches The computer-implemented method of claim 1, wherein the first ephemeral message is not visible in the unified message thread to the user that created the ephemeral message (the thumbnail 114-i include a representation of the ephemeral content, a portion of the content, para. 0087). 

The computer-implemented method of claim 1, wherein the user that created the ephemeral message is permitted to view the first ephemeral message in the first unified message thread for a pre-defined number of times (when the ephemeral content expires (e.g., in 24 hours, after 1 or 2 views, etc.), the thumbnail remains in the messaging history, but the link become inactive, para. 0066). 

	With respect to claim 10, Sarafa teaches The computer-implemented method of claim 1, wherein access to the  (ephemeral content messages may be, for example, messages in which ephemeral content is included; ephemeral content includes content that is configured to be accessible for only a limited period or under limited conditions; when ephemeral content expires, the content deleted or become inaccessible, para. 0040), and wherein access to a non-ephemeral message does not expire (the ephemeral content interface 106 provide a location for interacting with ephemeral content shared by users of the communications service, which is distinct from interfaces for viewing other types of content (e.g., non-ephemeral messages, posts, etc.), para. 0084; also see para. 0065). 

	With respect to claim 11, Sarafa teaches A system comprising: 
	at least one processor (processor, para. 0330); and 
	a memory storing instructions that, when executed by the at least one processor (memory, para. 0330), cause the system to perform: 
	determining an ephemeral message to be shared through a unified message thread associated with a group of users, wherein the group of users includes (user contribute to a conversation/chat by sending a message using the interface 100, the interface 100 include a composition indicator for composing a new message; when composing a new message, an interface may be presented allowing the user to target the new message to an existing conversation, and/or to specify a set of recipients; if the specified set of recipients corresponds to a set of recipients for whom a conversation already exists, the message may be targeted to the existing conversation; if not, a new conversation created between the specified recipients, para. 079-0082; fig. 1A); 
	providing the ephemeral message to a system for distribution through the unified message thread (The communication application allow the user to exchange communications, such as messages and ephemeral content, with other users of a communications service; the interface may display messages organized into conversations/chats, para. 0079 and 0081-0083), 
	Sarafa does not explicitly teach
	wherein both ephemeral messages and non-ephemeral messages are exchanged between the group of users through the unified message thread,
	However, Shi teaches 
	wherein both ephemeral messages and non-ephemeral messages are exchanged between the group of users through the unified message thread (process 300 determines whether the message is an ephemeral message; if the ,
	Therefore, based on Sarafa in view of Shi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shi to the system of Sarafa in order to improve user experience as taught by Shi (para. 0053).
	Sarafa explicitly teaches the message is the ephemeral message (ephemerality of content packaging the ephemeral content message with a thumbnail of a media item and a link or pointer to the media item stored on a server; while the link is active, the user select the link to go into a full-screen presentation of the ephemeral content, para. 0066), but Sarafa in view of Shi does not explicitly teach the providing further comprising:
		providing, by the computing device, a message request to at least one recipient included in the group of users, wherein the message request is associated with an option to accept or reject the message request, wherein the message request includes a description of content associated with the message, wherein the description of the content associated with the message is visible to the at least one recipient, and wherein the message cannot be viewed by the at least one recipient until the message request is accepted. 
	However, Hurley teaches the providing further comprising:
		providing, by the computing device, a message request to at least one recipient included in the group of users (a first user creates a photo stream and sends an invitation [message request] to a second different user to subscribe to the photo stream, para. 0097), wherein the message request is associated with an option to accept or reject the message request (the pop-up menu 215 includes (1) an accept button 250 for accepting the photo stream invitation, (2) a decline button 255 for declining the invitation, and (3) a cancel button 260 for closing the pop-up menu without accepting or declining the invitation (e.g., keeping the invitation pending and deciding at a later time), para. 0122; fig. 2), wherein the message request includes a description of content associated with the message (the pop-up menu 215 [message request] includes a heading stating that the owner would like to share the photo stream with the recipient, the owner is identified by the owner's name and email address, and the photo stream is identified by its associated name such as “Emily Parker (Emily@abc123.com) would like to share “family Photos” with you” [description], para. 0122; fig. 2), wherein the description of the content associated with the message is visible to the at least one recipient (the pop-up menu 215 [message request] includes a heading stating that the owner would like to share the photo stream Emily Parker (Emily@abc123.com) would like to share “family Photos” with you” [description], para. 0122; fig. 2), and wherein the message cannot be viewed by the at least one recipient until the message request is accepted (the recipient's device is in an invited state through the first two stages 225 and 230; in this state, the photo stream's images are not be pushed to the recipient's device or any other devices associated with the recipient upon the recipient accepting the invitation, para. 0127; when the recipient selects the accept button 250 from the pop-up menu 215.; this results in displaying thumbnail representations 202 and 204 of the images in the photo stream; the user can select any one of the thumbnail representations 202 or 204 to display a full screen representation of the corresponding image, para. 0123; or when the recipient selects the decline button 255 to decline the invitation; the selection of the decline button 255 results in the removal of the photo stream 1320 from the photo stream menu 220, para. 0194) in order to facilitate the sharing of content as taught by Hurley (para. 0153). 
	Therefore, based on Sarafa in view of Shi, and further in view of Hurley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hurley to the system of Sarafa in view of Shi in order to facilitate the sharing of content as taught by Hurley (para. 0153).

	With respect to claim 13, Sarafa teaches The system of claim 11, wherein the recipient is permitted to view text associated with the ephemeral message without having accepted the message request but not the ephemeral message itself (the thumbnail 114-i include a representation of the ephemeral content, a portion of the content, para. 0087).  

	With respect to claim 14, Sarafa teaches The system of claim 11, wherein the (the thumbnail 114-i include a representation of the ephemeral content, a portion of the content, para. 0087).
 
	With respect to claim 15, Sarafa teaches The system of claim 11, wherein the user that created the ephemeral message is permitted to view the ephemeral message in the unified message thread for a pre-defined number of times (when the ephemeral content expires (e.g., in 24 hours, after 1 or 2 views, etc.), the thumbnail remains in the messaging history, but the link may become inactive, para. 0066). 

	With respect to claim 16, Sarafa teaches A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: 
	determining an ephemeral message to be shared through a unified message thread associated with a group of users, wherein the group of users includes (user contribute to a conversation/chat by sending a message using the interface 100, the interface 100 include a composition indicator for composing a new ; 
	providing the ephemeral message to a system for distribution through the unified message thread (The communication application allow the user to exchange communications, such as messages and ephemeral content, with other users of a communications service; the interface may display messages organized into conversations/chats, para. 0079 and 0081-0083), 
	Sarafa does not explicitly teach
	wherein both ephemeral messages and non-ephemeral messages are exchanged between the group of users through the unified message thread,
	However, Shi teaches 
	wherein both ephemeral messages and non-ephemeral messages are exchanged between the group of users through the unified message thread (process 300 determines whether the message is an ephemeral message; if the message is an ephemeral message, the process 300 goes to step 304; otherwise, the process 300 goes to step 303, a user who is sending a message has total control over whether the message should be treated as an ephemeral message; the software program running on a web browser 107 or client-side application 108, which communicates with the System and is operated by the user, provides an option for the ,
	Therefore, based on Sarafa in view of Shi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shi to the medium of Sarafa in order to improve user experience as taught by Shi (para. 0053).
	Sarafa explicitly teaches the message is the ephemeral message (ephemerality of content packaging the ephemeral content message with a thumbnail of a media item and a link or pointer to the media item stored on a server; while the link is active, the user select the link to go into a full-screen presentation of the ephemeral content, para. 0066), but Sarafa in view of Shi does not explicitly teach the providing further comprising:
		providing, by the computing device, a message request to at least one recipient included in the group of users, wherein the message request is associated with an option to accept or reject the message request, wherein the message request includes a description of content associated with the message, wherein the description of the content associated with the message is visible to the at least one recipient, and wherein the message cannot be viewed by the at least one recipient until the message request is accepted. 
the providing further comprising:
		providing, by the computing device, a message request to at least one recipient included in the group of users (a first user creates a photo stream and sends an invitation [message request] to a second different user to subscribe to the photo stream, para. 0097), wherein the message request is associated with an option to accept or reject the message request (the pop-up menu 215 includes (1) an accept button 250 for accepting the photo stream invitation, (2) a decline button 255 for declining the invitation, and (3) a cancel button 260 for closing the pop-up menu without accepting or declining the invitation (e.g., keeping the invitation pending and deciding at a later time), para. 0122; fig. 2), wherein the message request includes a description of content associated with the message (the pop-up menu 215 [message request] includes a heading stating that the owner would like to share the photo stream with the recipient, the owner is identified by the owner's name and email address, and the photo stream is identified by its associated name such as “Emily Parker (Emily@abc123.com) would like to share “family Photos” with you” [description], para. 0122; fig. 2), wherein the description of the content associated with the message is visible to the at least one recipient (the pop-up menu 215 [message request] includes a heading stating that the owner would like to share the photo stream with the recipient, the owner is identified by the owner's name and email address, and the photo stream is identified by its associated name such as “Emily Parker (Emily@abc123.com) would like to share “family Photos” with you” [description], para. 0122; fig. 2), and wherein the message cannot be viewed by the at least one recipient until the message request is accepted (the recipient's device is in an . 
	Therefore, based on Sarafa in view of Shi, and further in view of Hurley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hurley to the medium of Sarafa in view of Shi in order to facilitate the sharing of content as taught by Hurley (para. 0153).

	With respect to claim 18, Sarafa teaches The non-transitory computer-readable storage medium of claim 16, wherein the recipient is permitted to view text associated with the ephemeral message without having accepted the message request but not the ephemeral message itself (the thumbnail 114-i include a representation of the ephemeral content, a portion of the content, para. 0087).

	With respect to claim 19, Sarafa teaches The non-transitory computer-readable storage medium of claim 16, wherein the ephemeral message is not visible in the unified message thread to the user that created the ephemeral message (the thumbnail 114-i include a representation of the ephemeral content, a portion of the content, para. 0087).

	With respect to claim 20, Sarafa teaches The non-transitory computer-readable storage medium of claim 16, wherein the user that created the ephemeral message is permitted to view the ephemeral message in the unified message thread for a pre-defined number of times (when the ephemeral content expires (e.g., in 24 hours, after 1 or 2 views, etc.), the thumbnail remains in the messaging history, but the link may become inactive, para. 0066). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sarafa et al. (US 2018/0241871 A1), hereinafter referred to as Sarafa, in view of Shi (US 2016/0359773 A1), further in view of Hurley et al. (US 2013/0332526 A1), hereinafter referred to as Hurley, and furthermore in view of Kim et al. (US 2017/0048180 A1), hereinafter referred to as Kim.

	With respect to claim 6, Sarafa in view of Shi, and further in view of Hurley teaches The computer-implemented method of claim 1 as described above, 
	Sarafa in view of Shi, and further in view of Hurley does not explicitly teach the method further comprising: 
	determining, by the computing device, a selection of an option to recall the ephemeral message by the user that created the ephemeral message; and 
	preventing, by the computing device, the one or more recipients in the group from accessing the ephemeral message. 
	However, Kim teaches the method further comprising: 
	determining, by the computing device, a selection of an option to recall the ephemeral message by the user that created the ephemeral message (referring to FIG. 17, when it is requested to cancel a transmitted message, for example, Bye!!! 1710, in a group chat room, the electronic device 100 display cancelation status information, for example, (recalling 0/6) 1712, indicating the status of the cancelation of a transmitted message from a recipient belonging to the group chat room as illustrated in (a) of FIG. 17, (recalling 0/6) indicate that the message has been canceled for none of six recipients belonging to the group chat room; when the message is canceled for a recipient, the electronic device 100 update the cancelation status information indicating the status of the cancelation of the transmitted message from a recipient as illustrated in (b) of FIG. 17. (recalling 2/6) indicate that the message has been canceled for two of the six recipients in the group chat room, para. 0208); and 
	preventing, by the computing device, the one or more recipients in the group from accessing the ephemeral message (referring to FIG. 17, when it is requested to cancel a transmitted message, for example, Bye!!! 1710, in a group chat room, the electronic device 100 display cancelation status information, for example, (recalling 0/6) 1712, indicating the status of the cancelation of a transmitted message from a recipient belonging to the group chat room as illustrated in (a) of FIG. 17, (recalling 0/6) y indicate that the message has been canceled for none of six recipients belonging to the group chat room; when the message is canceled for a recipient, the . 
Therefore, based on Sarafa in view of Shi, further in view of Hurley, and furthermore in view of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kim to the method of Sarafa in view of Shi, and further in view of Hurley in order to cancel the message, which is convenient as taught by Kim (para. 0016).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sarafa et al. (US 2018/0241871 A1), hereinafter referred to as Sarafa, in view of Shi (US 2016/0359773 A1), further in view of Hurley et al. (US 2013/0332526 A1), hereinafter referred to as Hurley, and furthermore in view of Tang (US 2018/0279016 A1).

	With respect to claim 7, Sarafa in view of Shi, and further in view of Hurley teaches The computer-implemented method of claim 1 as described above, 
	Sarafa in view of Shi, and further in view of Hurley does not explicitly teach
	wherein determining the ephemeral message to be shared through the unified message thread associated with the group of users further comprises: 
	providing, by the computing device, a set of options for sharing the ephemeral message, the set of options including at least a first option for sharing the ephemeral message as a story and a second option for sharing the ephemeral message through the unified message thread; and 
	determining, by the computing device, a selection of at least the second option . 
	However, Tang teaches 
	wherein determining the ephemeral message to be shared through the unified message thread associated with the group of users further comprises: 
	providing, by the computing device, a set of options for sharing the ephemeral message, the set of options including at least a first option for sharing the ephemeral message as a story and a second option for sharing the ephemeral message through the unified message thread (the messaging application may further allow a user to create a gallery; a gallery be a collection of photos and videos which may be viewed by other users "following" the user's gallery (e.g., subscribed to view and receive updates in the user's gallery); the gallery may also be ephemeral (e.g., lasting 24 hours, lasting a duration of an event (e.g., during a music concert, 
sporting event, etc.), or other predetermined time), para. 0025); and 
	determining, by the computing device, a selection of at least the second option (processing media content items to be shared between devices via a messaging system, a user wish to share one or more videos, images, and so forth with one or more other users, para. 0017) in order to desire to share media content such as audio, images, and video between user devices as taught by Tang (para. 0001). 
Therefore, based on Sarafa in view of Shi, further in view of Hurley, and furthermore in view of Tang, it would have been obvious to one having ordinary skill in .

Claim 8-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sarafa et al. (US 2018/0241871 A1), hereinafter referred to as Sarafa, in view of Shi (US 2016/0359773 A1), further in view of Hurley et al. (US 2013/0332526 A1), hereinafter referred to as Hurley, and furthermore in view of Langholz (US 2015/0271120 A1).

With respect to claim 8, Sarafa in view of Shi, and further in view of Hurley teaches The computer-implemented method of claim 1 as described above, 
	Sarafa in view of Shi, and further in view of Hurley does not explicitly teach the method further comprising: 
	determining, by the computing device, at least one notification corresponding to the ephemeral message, the notification describing a seen state for a recipient in the group of users; and 
providing, by the computing device, the notification in the unified message thread.
However, Langholz teaches the method further comprising: 
	determining, by the computing device, at least one notification corresponding to the ephemeral message, the notification describing a seen state for a recipient in the group of users (determining when a message has been accessed via the messaging application 102; the access detector 218 can determine that a message has been accessed when the user 104 interacts with the messaging application 102 in a manner to indicate that the user 104 has seen the message, para. 0037); and 
providing, by the computing device, the notification in the unified message thread (the status notification 517 notify the user of a status of the conversation or a latest message in the communication thread 504a, the status notification can indicate that every participant in a communication thread has accessed the most recent message in that communication thread; the status notification 517 is an icon 517, a word such as "seen" 517a, or other indicator suitable for communicating a status of the communication thread or a message therein) in order to provide the user with a plurality of notifications indicating which messages each participant in the group has read or otherwise accessed as taught by Langholz (para. 0010).
Therefore, based on Sarafa in view of Shi, further in view of Hurley, and furthermore in view of Langholz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Langholz to the method of Sarafa in view of Shi, and further in view of Hurley in order to provide the user with a plurality of notifications indicating which messages each participant in the group has read or otherwise accessed as taught by Langholz (para. 0010).

 The computer-implemented method of claim 8 as described above, 
Further, Langholz teaches wherein the seen state indicates the (the status notification 517 notify the user of a status of the conversation or a latest message in the communication thread 504a, the status notification can indicate that every participant in a communication thread has accessed the most recent message in that communication thread; the status notification 517 is an icon 517, a word such as "seen" 517a, or other indicator suitable for communicating a status of the communication thread or a message therein) in order to provide the user with a plurality of notifications indicating which messages each participant in the group has read or otherwise accessed as taught by Langholz (para. 0010).
Therefore, based on Sarafa in view of Shi, further in view of Hurley, and furthermore in view of Langholz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Langholz to the method of Sarafa in view of Shi, and further in view of Hurley in order to provide the user with a plurality of notifications indicating which messages each participant in the group has read or otherwise accessed as taught by Langholz (para. 0010).

With respect to claim 21, Sarafa in view of Shi, and further in view of Hurley teaches The system of claim 11 as described above, 
wherein the instructions further cause the system to perform: 
	determining at least one notification corresponding to the ephemeral message; and 
	providing the notification in the unified message thread.
	However, Langholz teaches wherein the instructions further cause the system to perform: 
	determining at least one notification corresponding to the ephemeral message (determining when a message has been accessed via the messaging application 102; the access detector 218 can determine that a message has been accessed when the user 104 interacts with the messaging application 102 in a manner to indicate that the user 104 has seen the message, para. 0037); and 
providing the notification in the unified message thread (the status notification 517 may notify the user of a status of the conversation or a latest message in the communication thread 504a, the status notification can indicate that every participant in a communication thread has accessed the most recent message in that communication thread; the status notification 517 may be an icon 517, a word such as "seen" 517a, or other indicator suitable for communicating a status of the communication thread or a message therein) in order to provide the user with a plurality of notifications indicating which messages each participant in the group has read or otherwise accessed as taught by Langholz (para. 0010).
Therefore, based on Sarafa in view of Shi, further in view of Hurley, and furthermore in view of Langholz, it would have been obvious to one having ordinary skill 

With respect to claim 22, Sarafa in view of Shi, and further in view of Hurley teaches The non-transitory computer-readable storage medium of claim 16 as described above, 
Sarafa in view of Shi, and further in view of Hurley does not explicitly teach wherein the instructions further cause the computing system to perform: 
	determining at least one notification corresponding to the ephemeral message, the notification describing a seen state for a recipient in the group of users; and 
providing the notification in the unified message thread.
However, Langholz teaches 
wherein the instructions further cause the computing system to perform: 
	determining at least one notification corresponding to the ephemeral message, the notification describing a seen state for a recipient in the group of users (determining when a message has been accessed via the messaging application 102; the access detector 218 can determine that a message has been accessed when the user 104 interacts with the messaging application 102 in a manner to indicate that the user 104 has seen the message, para. 0037); and 
providing the notification in the unified message thread (the status notification 517 may notify the user of a status of the conversation or a latest message in the communication thread 504a, the status notification can indicate that every participant in a communication thread has accessed the most recent message in that communication thread; the status notification 517 may be an icon 517, a word such as "seen" 517a, or other indicator suitable for communicating a status of the communication thread or a message therein) in order to provide the user with a plurality of notifications indicating which messages each participant in the group has read or otherwise accessed as taught by Langholz (para. 0010).
Therefore, based on Sarafa in view of Shi, further in view of Hurley, and furthermore in view of Langholz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Langholz to the medium of Sarafa in view of Shi, and further in view of Hurley in order to provide the user with a plurality of notifications indicating which messages each participant in the group has read or otherwise accessed as taught by Langholz (para. 0010).

Response to Arguments
Applicant’s arguments filed on December 28, 2020 have been fully considered but they are not persuasive for the following reasons:

Applicant’s main arguments are that “Claims 1, 10, 11, and 16 were rejected on the ground of nonstatutory obviousness-type double patenting as allegedly being unpatentable over claims 1, 2, 7, 11, 12, 16, and 17 of U.S. Application No. 15/809,811. Claims 1, 11, and 16 were rejected on the ground of nonstatutory obviousness-type double patenting as allegedly being unpatentable over claims 1, 11, and 16 of U.S. Application No. 10/742,587. Applicant respectfully submits these rejections are moot in view of the claim amendments. Applicant thus requests withdrawal of the rejections.” (Argument 1, REMARKS page 7); and “Hurley does not disclose provision of a message request that is associated with an option to accept or reject the message request and also provides a description of content associated with an ephemeral message. Accordingly, Hurley does not disclose providing a message request to at least one recipient included in the group of users, wherein the message request is associated with an option to accept or reject the message request, wherein the message request includes a description of content associated with the ephemeral message, wherein the description of the content associated with the ephemeral message is visible to the at least one recipient, and wherein the ephemeral message cannot be viewed by the at least one recipient until the message request is accepted, as claimed.” (Argument 2, REMARKS page 10).

Examiner respectfully disagrees with the above arguments. 

In response to Applicant’s Argument 1 that “Claims 1, 10, 11, and 16 were rejected on the ground of nonstatutory obviousness-type double patenting as allegedly being unpatentable over claims 1, 2, 7, 11, 12, 16, and 17 of U.S. Application No. 15/809,811. Claims 1, 11, and 16 were rejected on the ground of nonstatutory obviousness-type double patenting as allegedly being unpatentable over claims 1, 11, and 16 of U.S. Application No. 10/742,587. Applicant respectfully submits these rejections are moot in view of the claim amendments. Applicant thus requests withdrawal of the rejections.” 
It is noted that Claims 1, 10-11 and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-7, 11-12 and 16-17 of Application No. 15/809,811.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-3, 6-7, 11-12 and 16-17 of the Application No. 15/809,811 are similar to claims 1, 10-11 and 16 in present application, the teachings of both applications are directed toward distributing both ephemeral messages and non-ephemeral messages are exchanged through the same unified message thread.  
The difference between claims 1, 10-11 and 16 of the current application and claims 1-3, 6-7, 11-12 and 16-17 of the 811’ application is that the current application provides a message request associated with an option to accept or reject the message request and the 811’ application provides the interface includes one or more options to exchange messages through one or more unified message threads.  Both the current application and the 811’ application creates a message and provides the message for distribution through the unified message thread. And further, the difference between claims 1, 10-11 and 16  of the current application and claims 1-3, 6-7, 11-12 and 16-17 of the 811’ application is that claims 1, 10-11 and 16  of the current application recites the underlined elements as shown in the comparison table above.

provides a message request associated with an option to accept or reject the message request” with “provides the interface include one or more options to exchange messages through one or more unified message threads” because the remaining elements would have performed the same function (i.e., creates a message and provides the message for distribution through the unified message thread) as before.  Such substitution would not interfere with the functionality of the remaining elements. And further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

And Claims 1, 11 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 and 12 of US Patent No. 10,742,587.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1, 9 and 12 of the US Patent No. 10,742,587 are similar to claims 1, 11 and 16 in present application, the teachings of both applications are directed toward both ephemeral messages and non-ephemeral messages are exchanged between the group of recipients through the same first unified message thread.  
determines a message to share through a unified message thread and provides a message request associated with an option to accept or reject the message request and the 587’ patent provides the messaging interface including one or more options for accessing at least one unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged through the unified message thread.  Both the current application and the 587’ patent exchanges both ephemeral messages and non-ephemeral messages between the group of recipients through the same first unified message thread.  And further, the difference between claims 1, 11 and 16 of the current application and claims 1, 9 and 12 of 587’ patent is that claims 1, 11 and 16 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “determines a message to share through a unified message thread and provides a message request associated with an option to accept or reject the message request” with “provides the messaging interface including one or more options for accessing at least one unified message thread, wherein both ephemeral messages and non-ephemeral messages are exchanged through the unified message thread” because the remaining elements would have performed the same function (i.e., exchanges both ephemeral messages and non-ephemeral messages between the group of recipients through the same first unified message thread) as before.  Such substitution would not interfere with Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Therefore, the double patenting rejection is maintained and repeated in this Office Action.

In response to Applicant’s Argument 2 that “Hurley does not disclose provision of a message request that is associated with an option to accept or reject the message request and also provides a description of content associated with an ephemeral message. Accordingly, Hurley does not disclose providing a message request to at least one recipient included in the group of users, wherein the message request is associated with an option to accept or reject the message request, wherein the message request includes a description of content associated with the ephemeral message, wherein the description of the content associated with the ephemeral message is visible to the at least one recipient, and wherein the ephemeral message cannot be viewed by the at least one recipient until the message request is accepted, as claimed.” 




    PNG
    media_image1.png
    42
    150
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    386
    402
    media_image2.png
    Greyscale

	
	It is noted that Hurley teaches a first user creates a photo stream and sends an invitation [message request] to a second different user to subscribe to the photo stream (para. 0097), the pop-up menu 215 includes (1) an accept button 250 for accepting the photo stream invitation, (2) a decline button 255 for declining the invitation, and (3) a cancel button 260 for closing the pop-up menu without accepting or declining the invitation (e.g., keeping the invitation pending and deciding at a later time (para. 0122; fig. 2), the pop-up menu 215 [message request] includes a heading stating that the owner would like to share the photo stream with the recipient, the owner is identified by Emily Parker (Emily@abc123.com) would like to share “family Photos” with you” [description visible to the recipient], para. 0122; fig. 2), the recipient's device is in an invited state through the first two stages 225 and 230; in this state, the photo stream's images are not be pushed to the recipient's device or any other devices associated with the recipient upon the recipient accepting the invitation, para. 0127; when the recipient selects the accept button 250 from the pop-up menu 215.; this results in displaying thumbnail representations 202 and 204 of the images in the photo stream; the user can select any one of the thumbnail representations 202 or 204 to display a full screen representation of the corresponding image, para. 0123; or when the recipient selects the decline button 255 to decline the invitation; the selection of the decline button 255 results in the removal of the photo stream 1320 from the photo stream menu 220 (para. 0194) in order to facilitate the sharing of content as taught by Hurley (para. 0153). 
	Therefore, based on Sarafa in view of Shi, and further in view of Hurley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hurley to the medium of Sarafa in view of Shi in order to facilitate the sharing of content as taught by Hurley (para. 0153).

For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        


/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447